DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The Action is responsive to the Applicant’s RCE, Remarks, Arguments and Amendments filed 02/18/2022.
3. All rejections and/or objections previously made are hereby withdrawn.
Continued Examination Under 37 CFR 1.114
4. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2022 has been entered.
Information Disclosure Statement
5. The information disclosure statements (IDS) submitted on 05/28/2022 were submitted and the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner and electronically signed as attached.
Allowable Subject Matter
 6. After a thorough search and examination of the instant application, and in light of the following, a notice of allowability is presented below:
Prosecution history of the instant application; 
An Examiner’s Amendment amending claims 21 and 22;
An updated search on prior art conducted in domains (PE2E, EAST, NPL-ACM, Google, Google Patents and Scholar, IP Discovery, NPL-IEEE, etc.); 
Claims 1-20 are allowed.  
Examiner’s Amendments
7. An Examiner's Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The Examiner's Amendments listed below is to address formality of claims 21 and 22 which are currently withdrawn from consideration.

7.1. Please amend below claims 21-22 as below:
21. (Canceled)
22. (Canceled)
Reasons for Allowable
8. The following is the Examiner's statement of reasons for allowance:
The application is mainly dedicated to automating the mapping of repair procedures to repair information, including the process of mapping OEM published repair documents to repair information provided in a repair estimate record, a baseline set of repair estimate records specifying parts of a baseline vehicle and an associated set of repair documents specifying instructions for repairing the baseline vehicle.  The repair associated information may be saved by using a data categorization model in a mapping dataset.

In the Examiner's Final Office Actions of 10/18/2021, the rejections were made under U.S.C. $103 as being unpatentable mainly over
Adegan: "METHOD FOR GENERATING A REPAIR ESTIMATE THROUGH PREDICTIVE ANALYTICS", (U.S. Patent US 10360601 B1, filed December 11, 2015 and issued July 23, 2019), in view of
Strange et al.: "SYSTEMS AND METHODS FOR FILING INSURANCE CLAIMS USING MOBILE IMAGING", (U.S. Application Publication US 20130297353 A1, filed March 15, 2013 and published November 7, 2013, hereafter "Strange”); and further in view of 
Siessman: "SYSTEMS AND METHODS FOR CREATING AND REVIEWING VEHICLE DAMAGE REPAIR ESTIMATES, AND NOTIFYING ENTITIES OF ISSUES RELATING TO MANUFACTURER'S WARRANTY OR REPAIR CONTENT" (U.S. Application Publication US 20080281658 A1, filed April 22, 2008 and published November 13, 2008).
 
In responding to the above rejections, in the Applicant’s RCE, Remarks, Arguments and Amendments filed 02/18/2022, the Applicant further amended the independent claims, for example, in respect of claim 1, and the Applicant argued that
“”Applicant respectfully submits that the documents applied in the Office Action fail to teach or suggest "generating a new associative relationship record for the second vehicle based on the one or more associative relationships determined for the first vehicle; and storing the new associative relationship record in the mapping dataset for each determined second repair document and the one or more damaged parts of the second vehicle"” and the Applicant further specifically argued that  
“”The Office Action conceded that the combination of Adegan and Strange fails to teach "wherein a new associative relationship record is generated and stored in the mapping dataset for each determined repair document and the one or more damaged parts of the second vehicle." Final Office Action at p. 14.””, and 
“” The associative record is used to record the associative relationship between the damaged parts (identified in the repair estimate) and the corresponding identified repair documents for repairing a second vehicle. Notably, the associative relationship for the second vehicle is determined based on associative relationship of the first vehicle. That is, the process of identifying which repair operations are used to repair the damaged parts of the repair estimate of a second vehicle is not a matter of simply finding the corresponding record in a file.
By contrast, in Siessman the warranty issue is determined by simply looking at a warranty template record, "which indicates, for example, that an aftermarket part was found in the damage estimate or a specific repair operation was found in the damage estimate, for example heating and pulling a structural aluminum component that reduce or void the manufacturer's warranty associated with the vehicle specified in the damage estimate." Siessman at [0071 ]. In essence, simply locating one or more aftermarket parts in the corresponding warranty template records triggers the system to generate the warranty issue file.
Furthermore, creating the warranty issue file by simply looking up part information in a corresponding file is not equivalent to generating a new associative relationship record for the second vehicle based on the one or more associative relationships determined for the first vehicle“”.
In light of further review of the rejections and the claims, in view of the prosecution histories of the instant application, and the results of update searches on the recited subject matters, the Examiner was persuaded that the Applicant’s arguments made in the Remarks is of merits and the Examiner is further specifically persuaded that the above described features related to automating the mapping of repair procedures to repair information is distinctive from prior art.
“receiving, from a data repository, a first set of first repair estimate records, 
each first repair estimate record specifying one or more damaged parts of a first vehicle and a first set of associated repair documents specifying instructions for repairing the one or more damaged parts of the first vehicle;
extracting first vehicle information, including a first manufacturer of the first vehicle, from the first set of repair estimate records;
extracting individual repair documents from the first set of associated repair documents, 
wherein each repair document corresponds to one or more damaged parts of the first vehicle;
applying a data categorization model to determine one or more associative relationships between the extracted first vehicle information, 
the individual repair documents, and the one or more damaged parts of the first vehicle, 
wherein the associative relationships are stored as records in a mapping dataset;
receiving a second set of second repair estimate records for a second vehicle characterized by second vehicle information including a second manufacturer,
each second repair estimate record specifying one or more damaged parts of the second vehicle; 
determining a second set of second repair documents specifying instructions for repairing the one or more damaged parts of the second vehicle identified by the second repair estimate record based on the one or more associative relationships determined for the first vehicle, 
wherein the one or more damaged parts of the first vehicle correlate to the one or more damaged parts of the second vehicle, 
wherein each second repair document corresponds to one or more damaged parts of the second vehicle;
generating a new associative relationship record for the second vehicle based on the one or more associative relationships determined for the first vehicle; and
storing the new associative relationship record in the mapping dataset for each determined second repair document and the one or more damaged parts of the second vehicle.” 

With respect to the instant application, an update search on prior art in domains (PE2E, EAST, NPL-ACM, Google, NPL-IEEE, Google Patents and Scholar, IP Discovery, etc.) has been conducted. The prior art searched and investigated in the domains (EAST, NPL-ACM, Google, NPL-IEEE, Google Patents and Scholar, etc.) do not fairly teach or suggest teaching of the subject matter as described above and disclosed in the independent claims 1, 8 and 15. 

Claims (2-7), (9-14) and (16-20) are directly or indirectly dependent upon the independent 1, 8 and 15, respectively, and are also distinct from the prior arts for the same reason.
After a search and a thorough examination of the present Application and in light of the prior art, Claims 1-20 are allowed.  
Conclusions
9. Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
10. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
August 22, 2022